DETAILED ACTION
Claim Objections
Claims 2 and 18 are objected to because of the following informalities. Instant claims do not end in period. There is a period in the middle of the claim, which maybe should be colon. Moreover, “<Groups of functional groups>” appears to be superfluous.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (WO 2015/046313), English equivalent US 2016/0204468.
Regarding claims 1, 6, and 18, Makino discloses a solid electrolyte composition comprising:
an inorganic solid electrolyte having conductivity of an ion of metal belong to Group 1 or 2 in the Periodic Table; and
a high polymer binder (abstract).
The high binder is a polymer contains hard segments and soft segments (para 0068). The hard segment is described as a main chain wherein the hard segment more preferably contains at least one bond of an amide, urea, urethane, and an imide bond (para 0070). The high polymer may further comprise a third component (para 0092), and may exist in any one of the hard i.e. “graft” at least from a structure point of view). Moreover, Makino further discloses graft polymerization (para 0109) and polymerization with soft segments (para 0111).
Regarding claim 2, Makino discloses the third component has at least hydroxyl groups (para 0093). 
Regarding claim 3, Makino discloses an acrylic group (para 0095) and acrylamide synthesized from acrylic acid chloride or acrylic anhydride (para 0110).
Regarding claim 4, Makino discloses the soft segment refers to a segment of which the glass-transition temperature thereof is low and is 50 oC or lower (para 0068), more specifically, -80 oC to zero (para 0171).
Regarding claim 5, Makino discloses weight average molecular weight of 1,000 or greater with an upper limit of 100,000 and lower (para 0083), which would a number-average of 1,000 or more.
Regarding claim 7, Makino discloses R11 and R12 represent alkylene group of carbon atoms 1 to 12 (para 0072). 
Regarding claim 9, Makino discloses a dispersion medium (para 0197).
Regarding claim 10, Makino discloses active material (para 0024).
Regarding claim 11, Makino discloses LiTFSI (a conductive agent) (para 0289). 
Regarding claim 12, Makino discloses sulfide-based inorganic solid electrolyte (para 0047).
Regarding claim 13, Makino discloses binder (solid content) of between 4.0% to 8% , which lies within Applicant’s claimed range of 0.1 to 20% by mass (Table 1).
Regarding claim 14, Makino discloses an electrode sheet using the solid electrolyte composition (abstract).
Regarding claims 15 and 17, Makino discloses solid electrolyte, binder, and dispersion medium (Table 1), applying onto a base material (para 0257), and drying (para 02580).
Regarding claim 16, Makino discloses an all-solid -state secondary battery (abstract) with the above a solid electrolyte composition (see claim 1 above), a negative electrode active substance layer 2, a positive electrode active substance layer 4, and a solid electrolyte layer 3 (para 0038; Fig. 1). The composition may be applied to at least one of the positive or negative electrodes (para 0257). 
Regarding claim 19, Makino discloses a dispersion medium (para 0197), including an organic solvent (para 0198).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (WO 2015/046313), English equivalent US 2016/0204468 in view of Mimura et al. (WO 2015/046314), English equivalent US 2016/0204465.
Regarding claim 8, Makino does further teach an average particle diameter.
Mimura, directed to a solid electrolyte composition including binder with side chains, teaches binder with an average diameter of 10 nm to 1,000 nm (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited average particle diameter because if the size of the binder particle is caused to be in the range described above, the satisfactory adherence and the satisfactory suppression of the interface resistance can be realized (para 0144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723